Case 20-11177-KBO   Doc 613-9   Filed 08/28/20   Page 1 of 3




        Exhibit G
                                         Case 20-11177-KBO                                Doc 613-9                   Filed 08/28/20                      Page 2 of 3

    Bcc: Buschmann@pjtpartners.com[Buschmann@pjtpartners.com]; KimH@pjtpartners.com[KimH@pjtpartners.com]; Davidson@pjtpartners.com[Davidson@pjtpartners.com];
    cargo@pitpartners.com[cargo@pitpartners.com]; aguizy@pitpartners.com[aguizy@pitpartners.com]; yuci@pitpartners.com[yuci@pitpartners.com]; Volkoff@pjtpartners.com
    [Volkoff@pjtpartners.com]; rajan@pjtpartners.com[rajan@pjtpartners.com]; Monti@pjtpartners.com[Monti@pjtpartners.com]; wangg@pjtpartners.com[wangg@pjtpartners.com]
    To: O'Hara, Michael[Ohara@pjtpartners.com]; Michael Kahn[mkahn@cravath.com]
    Cc: Project Wood Working Group[ProjectWoodWorkingGroup@pjtpartners.com]; Zhang, Helen[hzhang@alixpartners.com]; Baluzy, Jon[jbaluzy@al xpartners.com]; Kocovski, William
    [WKocovski@alixpartners.com]; Paul Sandler[psandler@cravath.com]; Evan Schladow[eschladow@cravath.com]
    From: Orlofsky, David[dorlofsky@alixpartners.com]
    Sent: Wed 3/6/2019 1:48:39 PM Central Standard Time
    Subject: [External] RE: Fw: Term Loan Standstill Proposal


      '
      I m ok with that.

     David Orlofsky
     M anaging Director
     AlixPartners
     909 Third Avenue 30th Floor, New York 10022
     D +1(212) 561-4022 M +1(973) 615-4952
     d orlofsky@alixpartners.com



     From: O'Hara, Michael <Ohara@pjtpartners.com>
     Sent: Wednesday, March 6,2019 2:36 PM
     To: Michael Kahn <mkahn@cravath.com>
     Cc: Project Wood Working Group <ProjectWoodWorkingGroup@pjtpartners.com>; Zhang, Helen <hzhang@alixpartners.com>; Baluzy, Jon
     <jbaluzy@alixpartners.com>; Orlofsky, David <dorlofsky@alixpartners.com>; Kocovski, Wil liam <WKocovski@alixpartners.com>; Paul Sandler
     <psandler@cravath.com>; Evan Schladow <eschladow@cravath.com>
     Subject: Re: Fw: Term Loan Standstill Proposal

     Cravath and Alix teams,
     U nfortunately, both Mark and I are on airplanes this afternoon and can't make the 5pm ET call. In light of the fact that we're sending the standsti l l agreement
     to them, we think it would make more sense to send it and have them digest it and then have a cal l tomorrow to get reactions. Thoughts?

      Michael O'Hara
      PJT Partners
     (212)364-5645
      On Mar 6, 2019, at 10:44 AM, Michael Kahn <mkahn@cravath.com> wrote:

            PJT and Alix Teams,

            Below please find the email we sent yesterday to the Company in advance of our call allPM today. Thanks.

            Michael



            Michael Kahn
            Not Admitted
            Cravath, Swaine & Moore LLP
            825 Eighth Avenue I New York, NY 10019
            T + 1 (212)474-1337
            mkahn@cravath.com
                Forwarded by Michael Kahn/NYC/Cravath on 03/06/2019 10:42 AM


            From:      Michael Kahn/NYC/Cravath
            To:    "Duane Portwood" <duane.portwood(gakorn.com>
            Cc:    "Jennifer Bowles" lenniferbowles(gakorn.com> "Joe Bonaccorsi" <joe.bonaccorsi(gakorn.com> "Jed Zobitz" <JZobitz(gcravath.com> "Paul Sandler <psandler(gcravath.com> "Paul Zumbro"
            <PZumbro@cravath.com> "Sharon Nowakowski" <Sharon.Nowakowski@akorn.com> "Stephen Kessing" <SKessing@cravath.com> "Stanley Keller <Stanley.Keller@akorn.com> "Evan Schladow"
            <eschladow(gcravath.com>, Justin C. Clarke/NYC/Cravath©Cravath
            D ate:     03/05/2019 05:17 PM
            Subject:     Terra Loan Standstill Proposal




            Akorn Team,

            I n recent days, we have received increasing pressure from advisors to the term lender group for a response to their proposed amendment term sheet.
            Working with PJT and Alix, we have developed the attached, which we believe could be a workable solution from the Company's perspective --a proposed
            standstill arrangement that gives the Company flexibility to develop its business plan for a specified period of time, while ensuring no undue asset leakage
            from the Company in the way of dividends and the like. The standstill is constructed to provide that the Company will not use certain covenant exceptions
            that could adversely affect the value of the lenders collateral pool in exchange for the term lenders' agreement not to assert a default during the standstill
            period as a result of any conduct disclosed by the Company in its public filings or to the term lenders or their advisors. The term sheet contemplates our
            delivery of a business plan and 13 week cash flow by the end of May, with the standstill arrangement extending through the end of June.

            Though we think this could be workable from the Company's perspective, and think that it solves the term lenders' concerns of significant asset leakage
            between now and finalization of a business plan, there's no guarantee that this construct will be acceptable to the term lender group or their advisors.

            We think it would be helpful to set up a call to walk through the attached in greater detail with you — please let us know when works for you tomorrow
            d uring the day. We have a catch-up call tomorrow with the lender group advisors at 5 pm ET, so should try to get this draft over to them beforehand.




Confidential                                                                                                                                                                        Debtors_Prod_00053281
                                  Case 20-11177-KBO                        Doc 613-9             Filed 08/28/20               Page 3 of 3
            Thanks very much.




           Michael Kahn
           Not Admitted
           Cravath, Swaine & Moore LLP
           825 Eighth Avenue I New York, NY 10019
           T + 1 (212)474-1337
           mkahn@cravath.com


           This e-mail is confidential and may be privileged. Use or disclosure of it by anyone other than a designated addressee is unauthorized. If you are
           not an intended recipient, please delete this e-mail from the computer on which you received it.
           <Framework for TL Waiver Agreement.DOCX>


     This message and any attachment are confidential and may be privileged or otherwise protected from disclosure. If you are not an intended recipient of an electronic
     communication, please notify the sender immediately, delete the message and do not act upon, print, disclose, copy, retain or redistribute any portion or contents to
     any other person. Please refer to vvwvv.pjtpartners.com/email-disclaimer for important disclosures regarding this electronic communication, including information if you
     are not the intended recipient.


     Confidential: This electronic message and all contents contain information from the firm ofAlixPartners, LLP and its affiliates which may be confidential or
     otherwise protected from disclosure. The information is intended to be for the addressee only. If you are not the addressee, any disclosure, copy, distribution or
     use ofthe contents ofthis message is prohibited. If you have received this electronic message in error, please notify us immediately at +1(248)358-4420 and
     destroy the original message and all copies.




Confidential                                                                                                                                        Debtors_Prod_00053282
